NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

RONALD L. VOGLEWEDE,
Appellcmt,

V.

WOOK YONG LEE, EUI YEOP CHUNG, SEUNG
HWAN OH, MYUNG RYUL LEE, CHANG HO SEO,
SEONG JAE KIM, AND SUNG HOON CHUNG,
Appellees.

2012-1382
(Interference No. 105,711)

Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.

ON MOTION

ORDER

Wook Yong Lee et al. move to withdraw Timothy P.
McAnulty as counsel.

Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted.

RONALD VOGLEWEDE V. WOOK YONG LEE 2

FoR THE CoURT

AUG 2 0 2912 /S/ Jan H@rbaly
Date J an Horbaly

Clerk

cc: L. Gene Spears, Esq.
Barbara Clarke McCurdy, Esq. L D

326 "ae.e"sz”'§é§§':€.§‘.za:°“
AUG 2 0 2012

JAN HORBALY
CLEHK